In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00076-CR



          JUSTIN DAVID OWENS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR14-344




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Justin David Owens has filed a motion to dismiss this appeal. The motion was signed by

both Owens and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.




                                                  Ralph K. Burgess
                                                  Justice

Date Submitted:      April 26, 2016
Date Decided:        April 27, 2016

Do Not Publish




                                              2